Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-21-2002

Interthal v. State Farm Cslty Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3015




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Interthal v. State Farm Cslty Co" (2002). 2002 Decisions. Paper 760.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/760


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                         NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT

                                       ____________

                                        No: 01-3015
                                       ____________

                                RAYMOND W. INTERTHAL,

                                                Appellant

                                                 v.

                           STATE FARM FIRE AND CASUALTY
                                    COMPANY




                          Appeal from the United States District Court
                             for the Western District of Pennsylvania
                              (D.C. Civil Action No. 98-cv-01301)
                         District Judge: Honorable Donetta W. Ambrose

                                  ____________________

                                   Argued on June 13, 2002

                    Before: ROTH, RENDELL and ROSENN Circuit Judges


                              (Opinion filed: November 20, 2002)


Kenneth W. Behrend, Esquire (Argued)
Behrend and Ernsberger, PC
Union Bank Building, Suite 300
306 Fourth Avenue
Pittsburgh, PA 15222
        Counsel for Appellant

C. Leon Sherman, Esquire, Esquire
C. Leon Sherman & Associates, P.C.
20 Stanwix Street, 5th Floor
Pittsburgh, PA 15222

        Counsel for Appellees

                                            _______________

                                                OPINION
                                             ______________

ROTH, Circuit Judge:

        Appellant Raymond Interthal brought suit against State Farm Fire and Casualty

Company based on State Farm’s refusal to cover damages caused by the collapse of

Interthal’s basement walls. Interthal claimed breach of the insurance contract and bad faith

on the part of State Farm. The case went to trial and the jury awarded Interthal $18,000 on

his breach of contract claims, which were in excess of $61,000. The District Court denied

Interthal’s Motion for a New Trial and his Motion to award his Bill of Costs.

         The District Court had subject matter jurisdiction, pursuant to 28 U.S.C. § 1332,

based on diversity of citizenship between the parties. We have appellate jurisdiction

pursuant to 28 U.S.C. § 1291.

        Interthal raises several issues on appeal: (1) the District Court erred in denying his

request for a new trial as to bad faith, (2) the District Court erred in denying his request to

amend his complaint to assert a claim of violation of the Pennsylvania Unfair Trade

Practices and Consumer Protection Law (UTPCPL), and (3) the District Court erred in

                                                      2
denying his amended bill of costs.

        First, Interthal challenges the District Court’s denial of his request for a new trial on

the basis of bad faith. Interthal contends that the District Court erred in finding the policy

to be unambiguous, in denying his requested points of charge to the jury, and in denying him

access to the complete files of several witnesses.

        We have plenary review of the District Court’s determination that the policy was

unambiguous. From our examination of the record, we conclude that the District Court

correctly determined that the “earth movement” and “water damage” exclusions in the

policy were, as a matter of law, unambiguous. As for the requested points of charge, our

standard of review of the legal elements of the charges is plenary. The points of charge on

breach of contract were either waived or rendered moot by the jury verdict, finding a breach

of contract. As to the jury charge on bad faith, our review of the relevant charge convinces

us that the District Court instructed the jury on bad faith in a manner consistent with the

applicable legal principles of Pennsylvania law. Finally, as to the request for access to

files, our standard of review is abuse of discretion. Based on the evidence before it, the

District Court did not abuse its discretion in determining not to allow Interthal access to

the requested files.

        Interthal argues next that the District Court should have permitted him to amend his

complaint to assert a claim under the UTPCPL. In light of the evidence before it, the

District Court did not abuse its discretion in denying the motion to amend the complaint to

assert a UTPCPL claim.

                                                      3
        Lastly, Interthal contends that the District Court erred in denying his amended bill of

costs because he was the prevailing party. Under F.R.Civ.P. 54(d), “costs other than

attorney’s fees shall be allowed as of course to the prevailing party unless the court

otherwise directs.” The results here were mixed. Interthal achieved only partial success on

his claims. For that reason, the District Court did not abuse its discretion in holding that

each party should be responsible for its own costs.

        For the foregoing reasons, we will affirm the judgment of the District Court.




TO THE CLERK:

        Please file the foregoing Opinion.




                                                  By the Court,




                                                  /s/ Jane R. Roth
                                                      Circuit Judge




                                                      4